DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08 September 2021 was considered by the examiner.

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record taken alone or in combination fails to teach an opto-electrical probe for interfacing with an optical transmitter photonic integrated circuit (PIC), the membrane being disposed on a plunger that is semitransparent or transparent, the plunger extending from a printed-circuit board (PCB) toward the optical transmitter PIC and an optical fiber arranged to receive light that is generated by an integrated light source of the optical transmitter PIC such that the light propagates from an optical output port of the optical transmitter PIC and refracts through material of the membrane along the vertical light path to the optical fiber, in combination with all other elements of claim 1.

Claims 2-16 are also allowed as they further limit claim 1.

Regarding claim 17, the prior art of record taken alone or in combination fails to teach a test apparatus to test an optical transmitter photonic integrated circuit (PIC), the membrane being disposed on a plunger that is semitransparent or transparent, the plunger extending from a printed-circuit board (PCB) toward the optical transmitter PIC, and the optical fiber arranged in the optical fiber mount to receive light that is generated by an integrated light source of the optical transmitter PIC such that light propagates from an optical output port of the optical transmitter PIC and refracts through material of the membrane along the vertical light path to the optical fiber, in combination with all other elements of claim 17.

Claims 18-19 are also allowed as they further limit claim 17.

Regarding claim 20, the prior art of record taken alone or in combination fails to teach a method of testing an optical transmitter photonic integrated circuit (PIC), the membrane being disposed on a plunger that is semitransparent or transparent, the plunger extending from a printed-circuit board (PCB) toward the optical transmitter PIC, and wherein an optical fiber attached to an optical fiber mount is arranged to receive light that is generated by an integrated light source of the optical transmitter PIC such that the light propagates from an optical output port of the optical transmitter PIC and refracts through material of the membrane along the vertical light path to optical fiber, in combination with all other elements of claim 20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E RODAK whose telephone number is (571)270-5628.  The examiner can normally be reached on Monday-Friday 7:30AM - 3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/LEE E RODAK/Primary Examiner, Art Unit 2868